DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is an allowance in response to the communication received on September 02, 2021.
3.	Claims 1-4 are currently pending and are found to be allowable. 

Reasons for Allowance

4.	Claims 1-4 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding subject matter eligibility under 35 U.S.C. 101, the claims recite significantly more than the abstract idea of supplying CO2 free power generated using renewable energy; performing CO2 free charging to charge an onboard power storage device using the CO2 free power supplied from the power supply facility; a plurality of respective mobile terminals portable by a plurality of respective users each of who owns a corresponding electrically powered vehicle; and issuing a coupon to a mobile terminal 
7.	Regarding the prior art, the present claimed invention is directed to a system for supplying CO2 free power generated using renewable energy; performing CO2 free charging to charge an onboard power storage device using the CO2 free power supplied from the power supply facility; a plurality of respective mobile terminals portable by a plurality of respective users each of who owns a corresponding electrically powered vehicle; and issuing a coupon to a mobile terminal of a user of an electrically powered vehicle in which the CO2 free charging is performed among the plurality of electrically powered vehicles, the coupon being usable at a shop located around the power supply facility, storing, for each of the plurality of users, user attribute information in which information for specifying each of the plurality of users and information indicating an attribute of each of the plurality of users are associated with each other, and extracting a user who has a specific attribute by making reference to the user attribute information and that notifies, to a mobile terminal of the extracted user, coupon advance-notice information about the coupon to be issued.  

9.	Baba (U.S. Pub. No. 2014/0312841) talks about a electricity management device increases a counter value as an electric vehicle is charged from grid power that is supplied from an electrical grid, retains the counter value when the electric vehicle is charged from electricity generated by an electricity generation device, and reduces the counter value as electricity in the electric vehicle is discharged to a distribution board.
10.	Logvinov et al. (U.S. Pub. No. 2020/0023747) talks about charging a battery of an electric vehicle (EV) may determine a power charging schedule for charging the EV from a microgrid, based on charging preference information for the EV, and also power consumption information for devices on the microgrid and alternative power resource information indicating availability of electric power for supply to the microgrid from an alternative power resource on the microgrid received via a communication network. A charging instruction signal for charging the EV from the microgrid, according to the power charging schedule, may be transmitted over the communication network.
11.	Campbell (U.S. Pub. No. 2017/0043671) talks about providing a control system for monitoring an electric vehicle service network which comprises a plurality of service stations providing electric energy reload to a fleet of electric vehicles. The control system is configured and operable for communication with the electric vehicles via a communication network, and comprises: a processing unit configured for aggregating vehicle route planning information associated with at least some of the electric vehicles to build forecast data of the flow of electric vehicles to the service stations over time; 
12.	Westergaard (U.S. Pub. No. 2012/0150359) talks about collecting demand for electric power usage and allocates electric power supply in satisfaction thereof. A load control server is used to collect and schedule electrical power start requests according to policies established by either or both of the electric power consumers and electric power suppliers. The energy system collects electrical power start requests and holds them in a reservation pool for later satisfaction according to prescribed customer and supplier policies and according to an overall optimization criterion of the energy system. Start messages are then subsequently issued to begin device operation once the energy system's operational criterion is relaxed and the devices are then removed from the reservation pool. Similar queuing for later satisfaction may also be applied to the distribution of other utilities, such as water, natural gas, or guaranteed interne bandwidth.
13.	However, the Examiner does not find the above cited prior arts alone or in combination to teach the combination of limitations of the independent claim as obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, the Examiner interprets this to be the significant step that distinguishes the claimed invention over the prior art references above.
14.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        11/06/2021